Citation Nr: 0218702	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  02-00 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES


1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin 
condition, claimed as secondary to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from March 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2000 and June 2002 rating 
decisions by the Waco, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran requested that he be afforded a personal 
hearing before a Member of the Board at the RO; however, 
in a statement dated in May 2002, the veteran withdrew his 
request for a Travel Board hearing.


FINDINGS OF FACT

1.  The veteran does not currently have the claimed 
disorder of malaria, or residuals therefrom.  

2.  Hypertension was not manifested during the veteran's 
military service, within a year after service discharge, 
or for many years after such service; nor is hypertension 
otherwise related to the veteran's military service.

3.  The veteran had active service in Vietnam.

4.  Symptoms of adult acne, pityriasis lichenoides, or 
folliculitis were not shown during service or within one 
year thereafter.  

5.  The file contains no medical evidence to show that the 
veteran's currently diagnosed skin disorders of the back, 
shoulder, and chest areas are related to service, or in 
any way the result of in-service exposure to herbicide 
agents used in Vietnam.


CONCLUSIONS OF LAW

1.  Malaria was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2002). 

3.  A skin disorder, claimed as secondary to exposure to 
herbicides, was neither incurred in nor aggravated by 
service or by in-service exposure to herbicides.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, and 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There has been a change in the law during the pendency of 
this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), which provides that on 
receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided 
to the Secretary that is necessary to substantiate the 
claim.  38 U.S.C. § 5103 (West Supp. 2001).  The VCAA also 
requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion 
of these regulations pertaining to the duty to notify and 
the duty to assist are also effective as of the date of 
the enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (now codified at 
38 C.F.R. § 3.159 (2002)); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Under the new criteria, VA has a duty to notify the 
veteran and his representative, if any, of any information 
and evidence needed to substantiate and complete his 
claim. 38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  In 
this case, the veteran and his representative were 
notified by letter dated, in April 2001, of the evidence 
needed to substantiate his claims.  The Board concludes 
the discussion in this document adequately informed them 
of the information and evidence needed to substantiate the 
claims and complied with VA's notification requirements.  
No further assistance in this regard appears to be 
warranted.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  Consistent with such duty, the 
RO scheduled the veteran for a personal hearing before a 
Member of the Board, which he subsequently canceled, and 
the RO requested, and received, all relevant treatment 
records identified by the veteran.  Additionally, in the 
Statement of the Case, issued in November 2001, the RO 
informed the veteran that while his issues on appeal were 
originally denied as being not well grounded, the issues 
were therein readjudicated in accordance with the VCAA.  

As VA has fulfilled the duty to assist, and as the change 
in law has no additional material effect on adjudication 
of this claim, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v Brown, 4 Vet. App. 384 (1993).  Where, as here, 
there has been substantial compliance with the new 
legislation and the implementing regulations, a remand for 
further review in light of the legislation and 
implementing regulation would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Legal Criteria

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306(a) (2002).

Where a veteran served 90 days or more during a period of 
war and certain chronic diseases, including 
cardiovascular-renal disease (such as hypertension), 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2002).

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b) (2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions 
or hardships of such service even though there is no 
official record of such incurrence or aggravation.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Analysis

A.  Malaria

In essence, the veteran contends that he has residuals of 
malaria contracted in service.  

The service medical records show a note, dated in January 
1968, which reads "malaria deficiency accomplished."  The 
remainder of the service medical records and the 
separation examination in February 1968 do not refer to 
the veteran having malaria.  

Upon general VA examination in November 1996, the veteran 
claimed that he was diagnosed with and treated for malaria 
in 1966 in service; and that there was no history of 
recurrence.  Physical examination revealed that the 
veteran did not appear acutely or chronically ill.  In 
pertinent part, the diagnosis was that the general 
physical examination was not remarkable; and that malaria 
claimed by the veteran, for which he claimed diagnosis and 
treatment during military service in Vietnam, had no 
history of recurrence.  

There are no other post-service medical records referable 
to past or current treatment for malaria.  Upon request 
from the RO, the veteran submitted a patient statement 
report from Dr. E.R., which noted tests and the cost of 
treatment only, for the period of May 2000 to April 2001.  
There was no indication of treatment for malaria.  

The existence of a current disability is the cornerstone 
of a claim for VA disability compensation.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 
F.3d 1328 (1997).  It is well-settled that in order to be 
considered for service connection, a claimant must first 
have a disability.  Congress specifically limited 
entitlement for service-connected disease or injury to 
cases where such incidents had resulted in a disability.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).

Having examined all evidence of record in light of the 
applicable law, the Board concludes that the veteran does 
not currently have malaria, or residuals of malaria.  As 
noted, Congress has specifically limited entitlement for 
service-connected disease or injury to cases resulting in 
disability.  See 38 U.S.C. §§ 1110, 1131.  Since there is 
no probative evidence of the current existence of any 
clinical disability diagnosed as malaria, service 
connection for that disability is not warranted.  Brammer, 
3 Vet. App. at 225 (absent proof of a present disability 
there can be no valid claim).

In reaching this decision, the Board has considered the 
veteran's contentions that he was treated for malaria in 
service, and that he is, in essence, claiming residuals 
therefrom now.  However, as the record does not establish 
that he possesses a recognized degree of medical 
knowledge, his own opinions as to medical diagnoses do not 
equal or outweigh the more probative medical evidence of 
record which shows that he does not currently have the 
claimed disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

As the preponderance of the evidence is against the claim 
of service connection for malaria, the claim must be 
denied.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is 
against the claim.  Gilbert, 1 Vet. App. at 55; 38 
U.S.C.A. § 5107(b).

B.  Hypertension

The veteran is essentially claiming that his currently 
diagnosed hypertension began in service.  

Service medical records show no findings, complaints, or 
treatment of hypertension in service.  

At VA examination ion June 1992, a diagnosis of 
hypertension, essential, was made.  The examiner stated 
that the veteran's hypertension was well controlled with 
medication.  No correlation was made between the veteran's 
current hypertension and his military service during the 
1960's.  

At VA examination in November 1996, a diagnosis of 
hypertension, essential, untreated was made.  The veteran 
was advised to seek further treatment for his 
hypertension.  A corresponding chest x-ray was within 
normal limits.  

Post-service medical records show that the veteran sought 
and received treatment for hypertension, on an ongoing 
basis.  For example, in December 1998, his blood pressure 
was controlled.  At other times, blood pressure was noted 
as being stable ; however, at no time has it been 
indicated that hypertension condition is of service 
origin.  

Although the veteran believes that he currently has 
hypertension as a result of his military service, there is 
no medical evidence on file to support this contention.  
His service medical records, do not refer to, or even 
suggest, the presence of heart disease or hypertension.  
The post-service evidence on file reveals that the veteran 
is being treated for essential hypertension, and that such 
treatment started at least twenty four years after his 
discharge from service.  This is the initial reference to 
hypertension.  

There is no medical opinion on file linking the veteran's 
post-service cardiovascular disease, including 
hypertension, to service.  Again, as lay person without 
medical training, the veteran is not competent to comment 
on medical matters such as the relationship between his 
current hypertension and service.  Espiritu, supra.  

In sum, there is no evidence of record that the veteran 
had cardiovascular disease, including hypertension, during 
service or within the one year presumptive period after 
service.  Nor is there any competent medical evidence 
which serves to link the veteran's current heart disease 
and hypertension, which first manifested approximately 24 
years after he left service.  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is 
against the veteran's claim.  The benefit of the doubt 
doctrine is not for application where the clear weight of 
the evidence is against the claim.  Gilbert, 1 Vet. App. 
at 55; 38 U.S.C.A. § 5107(b).

C.  Skin Disorder/Herbicide Exposure

The veteran contends that he now has a skin condition that 
is a result of exposure to herbicides while serving a tour 
of active duty in Vietnam.  In addition to the legal 
criteria set-forth above, the following is pertinent to 
claims based upon herbicide exposure.  

The specific statute pertaining to claimed exposure to 
Agent Orange is 38 U.S.C.A. § 1116.  Regulations issued 
pursuant thereto previously provided that, if a veteran 
who served on active duty in Vietnam during the Vietnam 
era developed one of the diseases which is presumed to 
have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent 
Orange or similar herbicide.  See McCartt v. West, 12 Vet. 
App. 164 (1999).  These regulations have also stipulated 
the diseases for which service connection could be 
presumed due to an association with exposure to herbicide 
agents.  The specified diseases which have been listed 
therein are chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcoma.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e). 

In December 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2001).  
Among other things, the VEBEA removed the 30-year 
limitation on presumptive service connection for 
respiratory cancers due to herbicide exposure; added Type 
2 diabetes mellitus to the list of presumptive diseases 
based upon herbicide exposure (codifying a VA regulation 
which had been in effect since July 2001); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those 
who have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing 
the Court's holding in McCartt, supra).  These statutory 
provisions became effective on the date of enactment, 
December 27, 2001.  As the new provision is liberalizing, 
it is applicable to the issues on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

As noted, the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or 
more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and PCT 
shall have become manifest to a degree of 10 percent or 
more within one year of separation, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
air service.  38 C.F.R. § 3.307(a)(6)(ii) (2002).

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see 
also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 
57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).  

Notwithstanding the foregoing, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has determined 
that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. 
L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in 
Combee also applies to claims based on exposure to Agent 
Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

Therefore, to establish entitlement to service connection 
for an acneform disease consistent with chloracne on a 
presumptive basis, the disorder must have been manifested 
to a compensable degree within one-year following the 
veteran's last presumed exposure to Agent Orange, i.e., 
the date of his departure from Vietnam. 

In this case, the veteran's service medical records show 
that acne on the face was noted on his service entrance 
examination in September 1960.  It was considered to be 
non disabling.  No skin abnormalities were noted on his 
separation examination in February 1968.  The record shows 
that the veteran served in Vietnam.

At VA examination in June 1992, it was noted that the 
veteran did not have any acute skin lesions, although 
there were some areas of spotty hyperpigmentation over the 
shoulders and posterior chest.  There was no diagnosis 
referable to this observation.  

At VA examination for the skin in November 1996, the 
veteran reported having had a mild folliculitis type of 
eruption on the back for years with no apparent 
"seasonality" to the eruption.  His back was the only area 
of eruption.  The veteran indicated having a "problem" 
with Agent Orange.  Examination revealed that there were 
no comedos and the central area of the back was clear 
where the hands could not reach.  The examiner's 
impression was probable pityriasis lichenoides or 
folliculitis with subsequent low grade infection and 
gradual clearing with hyperpigmented areas.  

A February 1997 VA outpatient treatment record showed an 
impression of dermatitis.  

On an Agent Orange Registry examination report, dated in 
September 1997, it was noted that the veteran had adult 
acne.

After reviewing the evidence pertinent to this claim, the 
Board finds that there is no medical evidence to support a 
finding that the veteran currently has a chloracne, or 
other acneform diseases consistent with chloracne, 
attributable to service.  The first indication of a skin 
problem was noted in the veteran's medical records in June 
1992, twenty four years after service separation.  Thus, 
with no basis for a finding that the veteran's current 
skin disorder, variously diagnosed as adult acne, 
pityriasis lichenoides, or folliculitis, was manifested to 
a compensable degree within one year of the veteran's last 
exposure to Agent Orange in service, service connection 
cannot be granted on a presumptive basis.

The Board notes that even though the veteran has not shown 
the evidence necessary to afford him the benefit of the 
presumptive language of 38 C.F.R. §§ 3.307 and 3.309, he 
may still establish his claim with medical evidence of a 
link between his current disorder and service.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Having carefully reviewed the entire record, however, the 
Board finds that the preponderance of the medical evidence 
on file is against the veteran's claim, as it there is no 
link to the veteran's current skin disorder, described as 
being on the back, and over the shoulders and chest area, 
and any aspect of his period of service, including acne on 
the face, noted to be non-disabling at the time of service 
entrance.

The contentions of the veteran have been considered , and, 
inasmuch as he is offering his own medical opinion and 
diagnoses regarding his symptoms and their cause, the 
Board notes the record does not indicate that the veteran 
has any professional medical expertise.  Espiritu, supra.  
Any assertions of medical causation alone are not 
probative because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992).

Accordingly, as the evidence of record does not support a 
grant of presumptive service connection, and the 
preponderance of the evidence indicates that the veteran's 
current skin condition is not linked to his period of 
service, the benefit-of-the-doubt rule does not apply and 
the veteran's claim for service connection for a skin 
condition as a result of exposure to herbicides must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.




ORDER

Service connection for malaria is denied.

Service connection for hypertension is denied.

Service connection for a skin condition, claimed as 
secondary to exposure to herbicides is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

